Case 6:20-cv-00046-CCL Document 4 Filed 05/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
SUQUN LIN and YE WEIMIN, CV-20-46-H-CCL
Plaintiffs,
VS. Order

CHAD WOLF, Acting Secretary, U.S.
Department of Homeland Security;
KENNETH CUCCINELLI, Senior
Official Performing the Duties of the
Director, U.S. Citizenship and
Immigration Services; ANNE
CORSANO, District Director, U.S.
Citizenship and Immigration Services,
Helena, Montana; and WILLIAM
BARR, Attorney General of the United
States, U.S. Department of Justice,

Defendants.

 

 

Gregory F. Dorrington of Crowley Fleck PLLP, moves for admission of
Margaret W. Wong to practice before this Court pro hac vice. Mr. Dorrington’s
motion is accompanied by Ms. Wong’s affidavit and certificate of compliance
under Rule 8.5 of the Montana Rules of Professional Conduct. The motion and
attachments appear to be in order and in compliance with L.R. 83.1(d).

Accordingly,

Page 1 of 2
Case 6:20-cv-00046-CCL Document 4 Filed 05/18/20 Page 2 of 2

IT IS HEREBY ORDERED that the motion to admit Margaret W. Wong
pro hac vice (Doc. 3) is granted on the condition that Ms. Wong shall do her own
work. This means Ms. Wong must do her own writing, sign her own filings, and
appear and participate personally in any hearing or conference set by the Court.

Counsel shall es ri to register in the Court’s electronic filing system.

Dated this / x ae of May, 2020.

Label Sages

SEHARLES €. LOVELL.
SENIOR UNITED STATES DISTRICT JUDGE

Page 2 of 2
